The petition by the state of Connecticut for certification for appeal from the Appellate Court, 83 Conn. App. *912811 (AC 23846), is granted, limited to the following issue:
The Supreme Court docket number is SC 17258.
Decided September 15, 2004
Christine Collyer, special deputy assistant state’s attorney, in support of the petition.
William B. Westcott, special public defender, in opposition.
“Did the Appellate Court properly conclude that the trial court’s supplemental instruction violated the defendant’s right not to testify?”